EXHIBIT 99.1 RADA ELECTRONIC INDUSTRIES LTD FOR IMMEDIATE RELEASE RADA Electronic Industries Announces Third Quarter and First nine months 2014 Results Netanya, Israel, November 28, 2014 - RADA Electronic Industries Ltd. (NASDAQ: RADA) today announced its financial results for the third quarter and the nine months ended September 30, 2014. 2014 third quarter Results Revenues totaled $4.8 million, a 8% increase compared to $4.5 million in the third quarter of 2013. Gross Profit totaled $1.3 million, a 47% increase compared to $0.9 million in the third quarter of 2013. Operating expenses totaled $1.2 million, a 20% increasecompared to $1.0 million in the third quarter of 2013. Financial Expenses totaled $299,000 a 36% decreasecompared to $471,000 in the third quarter of 2013. As a result, the Company reported a net loss of $202,000, or $0.02 per share, for the third quarter of 2014 compared to a net loss of $576,000 or $0.06 per share, for the third quarter of 2013. First nine months 2014 Results Revenues totaled $16.6 million, a 10% increase compared to $15 million for the same period in 2013. Gross profit totaled $4.9 million, a 97% increase compared to $2.5 million for the same period in 2013. Operating expensestotaled $3.7 million, a 2% decrease to compared to $3.8 millionfor the same period in 2013 Financial expenses totaled $855,000, a 39% decrease compared to financial expenses of $1,404,000 for the same period in 2013. As a result, the Company reported net income of $ 338,000 or $0.04 per share for the nine months ended September 30, 2014, compared to a net loss of $2,675,000 or $0.3 per share, for the comparable period in 2013. Management Comment Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, “We continued to achieve improved gross margins in the third quarter and for the nine months ended September 30, 2014 as compared to the comparable periods in 2013. The improved gross margins and reduced financial expenses contributed to the improvement in our bottom line results for the third quarter and for the nine months ended September 30, 2014. Consistent with prior quarters in 2014, our research and development expenses continued to decline and our selling and marketing expenses rose as the result of the maturation of our radar products and our increased sales efforts for these productsDuring the quarter, we delivered our combat proven radar products to various worldwide customers and we expect that these customers will commence general operational use of these radar products and further boost new contracts for this product line during the following quarters. About RADA RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production, and sales of Tactical Land Radar for Force and Border Protection, Inertial Navigation Systems for air and land applications and Avionics Systems and Upgrades. Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com CONSOLIDATED BALANCE SHEET U.S. dollars in thousands, except per share data September 30, 2014 December 31, 2013 Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $23 and$ 36 at September30, 2014 and at December 31, 2013 respectively) Costs and estimated earnings in excess of billings on uncompleted contracts Other accounts receivables and prepaid expenses Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSET - GOODWILL Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank credit $ $ Trade payables Convertible note from a shareholder Loans from shareholders, net Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital - Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at September30, 2014 and December 31, 2013; Issued and outstanding: 8,988,396 at September30, 2013 and 8,918,647 at December31, 2013 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Nine months ended Sep 30, Three months ended SEP 30, Year ended December 31, (Unaudited) Audited Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Total operating expenses: Operating Income (loss) ) 93 ) ) Financial expense, net Consolidated Income (loss) Less: Net loss attributable to Non-controlling interest 12 20 4 7 8 Income (Loss) attributable to RADA shareholders $ $ ) $ ) $ ) $ ) Income (Loss) per share: Basic and diluted loss per share $ $ ) $ ) $ ) $ ) Weighted average number of Ordinary shares used for computing basic and diluted loss per share
